OPINION
By HORNBECK, J.
Submitted on motion of respondent “to dismiss the above entitled action for the reason that it does not state a cause of action” Upon a reading of the 29 page document which the plaintiff has filed, we understand why respondent might be disposed to file the motion to dismiss.
The form of petition or application for writ and its contents is so definitely set up in §2725.01 and §2725.04 R. C., that no one should have difficulty in preparing a proper petition for a Writ of Habeas Corpus.
The plaintiff has incorporated, in what he probably intended for a petition, a very elaborate brief much of which is not pertinent to the question which apparently he seeks to raise. However, a careful examination of the document filed by the plaintiff discloses that plaintiff charges that he was improperly adjudged to be guilty of the offense for which he was sentenced, that he is now a prisoner at the London Prison Farm in the custody of defendant, and that he is illegally restrained.
The motion to dismiss will be overruled.
MILLER, PJ, concurs.
WISEMAN, J, not participating.